Case 2:16-cv-06599-JGB-E Document 106 Filed 10/05/20 Page 1 of 16 Page ID #:1905




   1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
       A Limited Liability Partnership
   2   Including Professional Corporations
     GREGORY F. HURLEY, Cal. Bar No. 126791
   3 ghurley@sheppardmullin.com
     BRADLEY J. LEIMKUHLER, Cal. Bar No. 261024
   4 bleimkuhler@sheppardmullin.com
     650 Town Center Drive, 10th Floor
   5 Costa Mesa, California 92626-1993
     Telephone: 714.513.5100
   6 Facsimile: 714.513.5130
   7 Attorneys for DOMINO’S PIZZA LLC
   8
                                      UNITED STATES DISTRICT COURT
   9
                     CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  10
  11
       GUILLERMO ROBLES,                              Case No. 2:16-cv-06599
  12                                                  Hon. Jesus G. Bernal
                         Plaintiff,
  13                                                  DEFENDANT DOMINO'S PIZZA
                v.                                    LLC'S OPPOSITION TO MOTION
  14                                                  FOR SANCTIONS
       DOMINO’S PIZZA LLC,
  15                                                  Filed Concurrently with Declaration of
                         Defendant.                   Bradley J. Leimkuhler
  16
                                                      Judge: Hon. Magistrate Judge Charles
  17                                                  F. Eick
                                                      Date: October 26, 2020
  18                                                  Time: 9:00 a.m.
                                                      Crtrm.: 1
  19
  20
                                                      Trial Date:      December 8, 2020
  21
  22
  23
  24
  25
  26
  27
  28
                                                                             Case No. 2:16-cv-06599
       SMRH:4838-6638-4845.1                    DEFENDANT’S OPPOSITION TO MOTION FOR SANCTIONS
Case 2:16-cv-06599-JGB-E Document 106 Filed 10/05/20 Page 2 of 16 Page ID #:1906




   1                                                 TABLE OF CONTENTS
   2                                                                                                                                     Page
   3
   4 I.         INTRODUCTION ...................................................................................................... 1
   5 II.        RELEVANT BACKGROUND .................................................................................. 2
   6            A.       The Parties Have Engaged in Exhaustive Discovery Over Three Years
                         and Have Been Able to Resolve Disputes Through Meet and Confer
   7                     Efforts .............................................................................................................. 2
   8            B.       Party Depositions and The Impact of COVID-19 ........................................... 3
   9                     1.        Impact of COVID-19 On Expected Timeline ...................................... 3
  10                     2.        Plaintiff’s Counsel Refused To Meet and Confer Regarding
                                   Depositions ........................................................................................... 4
  11
                         3.        Plaintiff Unilaterally Scheduled Deposition of Corporate
  12                               Representative and Continued With Bad Faith Behavior .................... 4
  13            C.       Plaintiff’s Gamesmanship and Bad Faith Has Now Led to
                         Unnecessary Court Intervention On Several Occasions ................................. 5
  14
       III.     THERE ARE NO GROUNDS FOR SANCTIONS ................................................... 5
  15
                A.       Plaintiff Failed To Satisfy The Threshold Requirements for Sanctions ......... 6
  16
                         1.        Plaintiff Failed to Properly Notice the September 2020
  17                               Deposition ............................................................................................ 6
  18                     2.        Plaintiff Failed to Appear for the Deposition Or Take A Non-
                                   Appearance ........................................................................................... 7
  19
                B.       Plaintiff’s Two Cases Do Not Show That Plaintiff Is Entitled To
  20                     Sanctions.......................................................................................................... 8
  21            C.       Plaintiff Does Not Suffer A Prejudice For Failing To Depose A
                         Witness and Default Sanctions Would Be An Extreme Punishment ............ 10
  22
                D.       There Are No Grounds For Sanctions, In Any Form .................................... 11
  23
       IV.      CONCLUSION ........................................................................................................ 11
  24
  25
  26
  27
  28

                                                                        -i-                            Case No. 2:16-cv-06599
       SMRH:4838-6638-4845.1                                                          OPPOSITION TO MOTION FOR SANCTIONS
Case 2:16-cv-06599-JGB-E Document 106 Filed 10/05/20 Page 3 of 16 Page ID #:1907




   1                                              TABLE OF AUTHORITIES
   2                                                                                                                       Page(s)
   3 Cases
   4 In re Air Crash at Taipei Taiwan
         2002 U.S. Dist. LEXIS 466, 2002 WL 32155477 (C.D.Cal.2002) ........................ 7
   5
   6 Computer Task Group, Inc. v. Brotby
         364 F.3d 1112 (9th Cir. 2004) ................................................................................ 9
   7
     Consumer Fin. Prot. Bureau v. Morgan Drexen, Inc.
   8
         101 F. Supp. 3d 856 (C.D. Cal. 2015) .................................................................... 9
   9
     Honey v. Dignity Health
  10     No. 2:12-CV-00416-LRH, 2013 WL 6709953 (D. Nev. Dec. 18,
  11     2013) ................................................................................................................... 7, 8
  12 Malone v. U.S. Postal Serv.
  13   833 F.2d 128 (9th Cir. 1987) ................................................................................ 10

  14 Nat'l Hockey League v. Metro. Hockey Club, Inc.
        427 U.S. 639 (1976) ............................................................................................... 8
  15
  16 Paige v. Consumer Programs, Inc.
        F.R.D. 272, 275 (C.D. Cal 2008)........................................................................ 6, 9
  17
     Paul v. Winco Holdings, Inc.
  18    249 F.R.D. 643 (D. Idaho 2008)............................................................................. 6
  19
     Phoceene Sous–Marine, S.A. v. U.S. Phosmarine, Inc.
  20    682 F.2d 802 (9th Cir.1982) ................................................................................. 10
  21 In re Sulfuric Acid Antitrust Litigation
  22     231 F.R.D. 320 (N.D.Ill.2005) ............................................................................... 6
  23 Wyle v. R.J. Reynolds Indus., Inc.
  24   709 F.2d 585 (9th Cir. 1983) ................................................................................ 10

  25 Other Authorities
  26 Federal Rules of Civil Procedure Rule 30(b)(1) and 37(d) ......................................... 6
  27 Federal Rules of Civil Procedure Rule 37 ................................................................... 8
  28

                                                                     -ii-                          Case No. 2:16-cv-06599
        SMRH:4838-6638-4845.1                                                     OPPOSITION TO MOTION FOR SANCTIONS
Case 2:16-cv-06599-JGB-E Document 106 Filed 10/05/20 Page 4 of 16 Page ID #:1908




   1 Federal Rules of Civil Procedure Rule 37(d) .......................................................... 5, 6
   2 FRCP (b)(2)(E) ............................................................................................................ 7
   3
     Local Rule 37 ............................................................................................................... 5
   4
     Suspects
   5
     63 F.R.D. 641, 656 (1974) ........................................................................................... 9
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                                   -iii-                         Case No. 2:16-cv-06599
       SMRH:4838-6638-4845.1                                                    OPPOSITION TO MOTION FOR SANCTIONS
Case 2:16-cv-06599-JGB-E Document 106 Filed 10/05/20 Page 5 of 16 Page ID #:1909




   1 I.         INTRODUCTION
   2            In an overzealous play of gamesmanship, Plaintiff filed this Motion for
   3 Sanctions and a Motion to Exclude Defendant’s Expert witness simultaneously. 1
   4 Plaintiff attempts to paint a dire picture that does not exist. Plaintiff accuses
   5 Defendant of explicit refusal and a non-appearance at the deposition. No evidence
   6 supports this wild accusation. In fact, the events surrounding Defendant’s
   7 deposition are far less interesting than Plaintiff outlines and were merely impacted
   8 by an unexpected pandemic and Plaintiff’s counsel’s silence.
   9            In an effort to focus on exclusion of Defendant’s evidence rather than his
  10 investigation of Defendant’s evidence, Plaintiff failed to satisfy the threshold
  11 requirements for this Motion in failing to properly notice Defendant’s deposition
  12 and taking a non-appearance. But, more importantly, Defendant’s behavior does not
  13 amount to willful obstruction and Plaintiff is not prejudiced by his choice to refuse
  14 Defendant’s deposition. Plaintiff has not shown that there is a substantial
  15 probability that his failure to take Defendant’s deposition has prejudiced Plaintiff by
  16 depriving him of any evidence necessary for his defense.
  17            Default sanctions are available only in the most extreme cases; only when the
  18 responding party violated a prior court order and the conduct was willful, or when
  19 there was egregious misconduct. None of these circumstances apply. The Court has
  20 never compelled Defendant to appear for deposition or determined Defendant to be
  21 non-responsive. Rather, the Magistrate Judge recently compelled Plaintiff to
  22 supplement responses for his failure to engage in meet and confers and respond
  23 appropriately to Defendant’s discovery request. This Motion reeks of bad faith and
  24
  25   1
       Defendant notes that Plaintiff’s notice of motion appears to designate this motion
  26 to be heard by Hon. Charles F. Eick, but the caption page of the notice sets the
     hearing for October 26, 2020 before Hon. Jesus G. Bernal. The body of the notice
  27 sets the hearing for October 28, 2020 at 9:00 a.m. Defendant files its opposition
  28 assuming the October 26 hearing date is correct.

                                                  -1-                       Case No. 2:16-cv-06599
       SMRH:4838-6638-4845.1                               OPPOSITION TO MOTION FOR SANCTIONS
Case 2:16-cv-06599-JGB-E Document 106 Filed 10/05/20 Page 6 of 16 Page ID #:1910




   1 a response to Defendant’s earlier discovery motion as opposed to a legitimate
   2 interest in taking Defendant’s deposition in preparation of trial. Defendant has
   3 worked for years in good faith to comply with the extensive discovery requests in
   4 this case. Defendant responded to 109 document requests, supplemented on three
   5 occasions based on Plaintiff’s varying requests, and produced native files within
   6 weeks of a meet and confer on Defendant’s document production.
   7            In sum, there are no grounds for the default sanctions Plaintiff seeks, or for
   8 any other sanctions. The established facts and prohibition of designated defenses
   9 sanctions Plaintiff seeks are just as severe as terminating sanctions; they would
  10 preclude Defendant from introducing any evidence on its defenses. Because they
  11 are tantamount to default sanctions, they should be denied for the same reasons.
  12            There is no prejudice or unfairness here. Plaintiff has sought and obtained
  13 substantial discovery and Defendant has been amenable to busy calendars and
  14 discovery challenges for Plaintiff. The Court should allow this case to proceed to
  15 final determination of the merits.
  16 II.        RELEVANT BACKGROUND
  17            A.       The Parties Have Engaged in Exhaustive Discovery Over Three
                         Years and Have Been Able to Resolve Disputes Through Meet and
  18                     Confer Efforts
  19            Throughout the course of this case, the parties have engaged in exhaustive
  20 discovery. In February 2017, the parties began propounding document requests and
  21 other written discovery. (Declaration of Bradley J. Leimkuhler (“Leimkuhler
  22 Decl.”), ¶ 3.) Over the course of this litigation, Plaintiff propounded 109 document
  23 requests (two sets), 25 special interrogatories, and 50 requests for admissions. (Id.,
  24 ¶ 4.) Defendant answered this discovery and supplemented these requests on three
  25 occasions, pursuant to Plaintiff’s varying requests. (Id., ¶ 4.) Most recently in
  26 August 2020, in an effort to cooperate with Plaintiff, within three weeks of meet and
  27 confer efforts with Plaintiff’s counsel, Gregory Care, Defendant produced native
  28 files of the previously produced documents and supplemented its responses to

                                                   -2-                      Case No. 2:16-cv-06599
       SMRH:4838-6638-4845.1                   DEFENDANT’S OPPOSITION TO MOTION FOR SANCTIONS
Case 2:16-cv-06599-JGB-E Document 106 Filed 10/05/20 Page 7 of 16 Page ID #:1911




   1 written discovery. (Id., ¶ 12.) Defendant has continually been willing to cooperate
   2 with Plaintiff’s counsel and come to an informal resolution on the discovery issues
   3 impacting this case. (Id., ¶¶ 4, 10, 12, 13, 17, and 18.)
   4            B.       Party Depositions and The Impact of COVID-19
   5            However, cooperation ceased in regard to Defendant’s potential witnesses.
   6 (Leimkuhler Decl., ¶ 18.) Plaintiff’s Motion attempts to establish evasive behavior
   7 by Defendant through his reference of two deposition notices; when it was merely
   8 an unexpected interference caused by COVID-19 and a breakdown in
   9 communication by Plaintiff’s counsel.
  10                     1.    Impact of COVID-19 On Expected Timeline
  11            As noted in Plaintiff’s Motion, in November 2019, Plaintiff served a Notice
  12 for Deposition for November 25, 2019. Defendant objected to the unilaterally set
  13 date and counsel for Defendant agreed to discuss and coordinate on a mutually
  14 agreeable date with counsel for Plaintiff. (Leimkuhler Decl., ¶ 6.) The underlying
  15 bases for the objection was the concern of the breadth of categories of knowledge and
  16 Defendant’s need to select the correct individual with sufficient knowledge of the
  17 thirty (30) topics, and further subtopics, outlined in Plaintiff’s Notice. (Id., ¶ 7.)
  18 Further, Defendant needed to coordinate with that individual’s schedule as an in-
  19 person deposition would be required (at that relevant time) and Defendant’s corporate
  20 personnel were situated in various states throughout the country. (Id., ¶7.) With the
  21 holidays and significant until trial, counsel for Defendant reasonably believed that
  22 dates in 2020 would be appropriate. (Id., ¶ 7.) At the same time, Plaintiff objected to
  23 Defendant’s Notice of Deposition of Plaintiff on the same basis, indicating that the
  24 date had been unilaterally set and the parties would discuss mutually agreeable
  25 dates. (Id., ¶ 8, Exh. B.) Defendant and its counsel, and likely Plaintiff and his
  26 counsel, could not have foreseen the disruption that COVID-19 would have on the
  27 legal system, business travel, and coordination for depositions given the now-
  28 competing home life obligations with business obligations while working from home.

                                                  -3-                      Case No. 2:16-cv-06599
       SMRH:4838-6638-4845.1                  DEFENDANT’S OPPOSITION TO MOTION FOR SANCTIONS
Case 2:16-cv-06599-JGB-E Document 106 Filed 10/05/20 Page 8 of 16 Page ID #:1912




   1 Unfortunately, this case and its depositions of party witnesses has borne the brunt of
   2 that COVID-19 disruption.
   3                     2.    Plaintiff’s Counsel Refused To Meet and Confer Regarding
                               Depositions
   4
                Following the most recent continuance and the orientation of the legal
   5
       community to remote proceedings, the parties had a truncated time period to
   6
       coordinate and cooperate in discovery. To complicate matters further, Plaintiff’s
   7
       counsel refused to engage in conference calls to meet and confer regarding
   8
       Plaintiff’s discovery responses and depositions. (Ex. C-G to Leimkuhler Decl., ¶ 10-
   9
       18.) On August 10, 2020, Defendant sent a letter regarding Plaintiff’s deposition
  10
       and requests for supplemental discovery. (Id. ¶ 10, Exh. C). Plaintiff ignored
  11
       Defendant’s meet and confer correspondence and did not attempt to coordinate dates
  12
       for a meet and confer in response to Plaintiff’s letter. (Id. ¶ 11.) On August 19,
  13
       2020, on a call regarding Plaintiff’s meet and confer letter regarding discovery,
  14
       defense counsel asked whether Plaintiff’s counsel, Greg Care, was prepared to speak
  15
       on depositions. (Id. ¶ 13.) Mr. Care advised that Michael Manning, co-counsel for
  16
       Plaintiff, would be handling that meet and confer. (Id. ¶ 13.) The next day, Mr.
  17
       Manning sent an email scheduling Plaintiff’s deposition for September 14, 2020, but
  18
       did not provides dates for a call to meet and confer on Plaintiff’s responses to
  19
       discovery and other depositions. (Id. ¶ 14-15, Exh. D, E). As such, on August 24,
  20
       2020, in follow up on Mr. Manning’s correspondence, defense counsel sought Mr.
  21
       Manning’s availability for a meet and confer regarding the August 10, 2020 letter
  22
       and the outstanding discovery issues. (Id. ¶ 15, Exh. E). Mr. Manning did not
  23
       respond to that request. (Id. ¶ 15.)
  24
                         3.    Plaintiff Unilaterally Scheduled Deposition of Corporate
  25                           Representative and Continued With Bad Faith Behavior
  26            Rather than ever scheduling a date to speak with counsel for Defendant, the
  27 week prior to the discovery cut-off, counsel for Plaintiff advised that (1) Plaintiff
  28 objected to the agreed-upon September 14, 2020, (2) requested a new date,

                                                   -4-                      Case No. 2:16-cv-06599
       SMRH:4838-6638-4845.1                   DEFENDANT’S OPPOSITION TO MOTION FOR SANCTIONS
Case 2:16-cv-06599-JGB-E Document 106 Filed 10/05/20 Page 9 of 16 Page ID #:1913




   1 September 21, 2020, for Plaintiff’s deposition, and (3) unilaterally noticed the
   2 deposition of Defendant’s Person Most Knowledgeable. (Leimkuhler Decl., ¶¶ 16-
   3 18.) Rather than engaging in similar gamesmanship and refusing the new date for
   4 Plaintiff’s deposition, Defendant consented to September 21, 2020 for Plaintiff’s
   5 deposition. (Id. ¶ 17, Exh. G.) However, given his responsibilities in office, the
   6 corporate representative was unavailable for deposition until September 25, 2020.
   7 (Id. ¶ 16.) As such, Defendant offered that first available date of September 25,
   8 2020 for the deposition. (Id. ¶ 18.) Additionally, counsel for Defendant offered to
   9 stipulate to a short continuance of the discovery cut-off and dispositive motion
  10 deadline so that Plaintiff could also have the privilege of an extended deadline. (Id.
  11 ¶ 18.) Plaintiff declined both the deposition and the stipulation. (Id. ¶ 18.)
  12            C.       Plaintiff’s Gamesmanship and Bad Faith Has Now Led to
                         Unnecessary Court Intervention On Several Occasions
  13
                As a result of Plaintiff’s failure to engage in simple conversations and to
  14
       cooperate regarding discovery, Defendant was forced to bring its Motion to Compel
  15
       which resulted in the Court compelling the production of items and further
  16
       responses. (See Docket No. 96.) In his Order, the Magistrate Judge recognized that
  17
       “Plaintiff, not Defendant…failed timely to cooperate in Local Rule 37 procedures in
  18
       advance of the filing of the Motion.” (Id.) Plaintiff continues his gamesmanship
  19
       here as Plaintiff declined both the deposition and stipulation for a continuance of
  20
       deadlines and, instead, chose court intervention. (Leimkuhler Decl., ¶ 18.)
  21
       Defendant remains willing to produce the corporate representative for
  22
       deposition; although, by the time this motion is heard, it will be more than a month
  23
       past the original date proposed by Defendant. (Id., ¶ 19.) In fact, this motion was
  24
       filed after the date proposed by Defendant.
  25
       III.     THERE ARE NO GROUNDS FOR SANCTIONS
  26
                Rule 37(d) of the Federal Rules of Civil Procedure provides that if a party, or
  27
       an officer, director, or managing agent of a party, fails to appear at a duly noticed
  28

                                                   -5-                      Case No. 2:16-cv-06599
       SMRH:4838-6638-4845.1                   DEFENDANT’S OPPOSITION TO MOTION FOR SANCTIONS
Case 2:16-cv-06599-JGB-E Document 106 Filed 10/05/20 Page 10 of 16 Page ID #:1914




    1 deposition, the court in which the action is pending may take any action authorized
    2 under subparagraphs (A), (B), and (C) of subdivision (b)(2) of this rule. (Emphasis
    3 added.) Plaintiff wishes to use Rule 37(d) to its benefit; but, Plaintiff’s Motion is
    4 scant on legal authority because he has no factual or legal basis establishing
    5 wrongful behavior by Defendant. Rather, Plaintiff has continually dodged defense
    6 counsel regarding discovery and used the discovery cut-off and truncated timeline as
    7 a sword against a cooperative defendant.
    8            A.       Plaintiff Failed To Satisfy The Threshold Requirements for
    9                     Sanctions
   10            Notably, Plaintiff moves only for sanctions, and not a motion to compel the
   11 deposition of Defendant’s corporate representative. Plaintiff filed this Motion after
   12 the September 25, 2020 date proposed by Defendant. (Leimkuhler Decl., ¶ 18.)
   13 Further, absent from the record is any evidence that Plaintiff’s counsel appeared for
   14 the deposition of Defendant’s corporate representative on the date noticed or that
   15 counsel for Plaintiff took a non-appearance. Plaintiff was clearly never concerned
   16 about the actual deposition of Defendant’s corporate representative, rather he and
   17 this Motion are motivated by trial strategy and gamesmanship.
   18                     1.    Plaintiff Failed to Properly Notice the September 2020
                                Deposition
   19
                 Fed.R.Civ.Pro. 30(b)(1) and 37(d) provide that a party may take the
   20
        deposition of any person upon reasonable notice. (Emphasis added.) The standard
   21
        in the Ninth Circuit that courts should consider is “the time between the notice and
   22
        the deposition, with an eye towards preparation and travel.” Paul v. Winco
   23
        Holdings, Inc., 249 F.R.D. 643, 656 (D. Idaho 2008) (citing In re Sulfuric Acid
   24
        Antitrust Litigation, 231 F.R.D. 320, 327 (N.D.Ill.2005).) In Sulfuric Acid (and one
   25
        of the cases cited in Plaintiff’s moving papers, Paige v. Consumer Programs, Inc.,
   26
        F.R.D. 272, 275), the court implied that notice of ten (10) business days would
   27
        generally be deemed reasonable. (Ibid.)
   28

                                                    -6-                      Case No. 2:16-cv-06599
        SMRH:4838-6638-4845.1                   DEFENDANT’S OPPOSITION TO MOTION FOR SANCTIONS
Case 2:16-cv-06599-JGB-E Document 106 Filed 10/05/20 Page 11 of 16 Page ID #:1915




    1            Here, Plaintiff gave only three (3) business days in his notice of deposition.2
    2 (Leimkuhler Decl., ¶ 16; Exh. B to the Declaration of Michael Manning in support
    3 of Motion, Dkt. No. 100-3.) Far below the reasonable ten (10) day standard. Given
    4 the impending discovery cut-off and not wanting to abuse those dates, a shortened
    5 notice period may have been reasonable in this matter had Plaintiff’s counsel
    6 conferred with counsel for Defendant on dates or accommodated the corporate
    7 representative’s schedule as Defendant did for Plaintiff. (Leimkuhler Decl., ¶ 17.)
    8 However, Plaintiff’s notice was entirely in bad faith to create a record and dispose
    9 of quality witnesses and defenses. This tactic has only been further exemplified by
   10 Plaintiff’s refusal to take Plaintiff’s deposition.
   11                     2.    Plaintiff Failed to Appear for the Deposition Or Take A Non-
                                Appearance
   12
                 In making gamesmanship the priority and failing to take a non-appearance,
   13
        Plaintiff failed to meet the threshold to bring this Motion. In re Air Crash at Taipei
   14
        Taiwan on Oct. 31, 2000., No. MDL1394-GAF(RCX), 2002 WL 32155477, at *5
   15
        (C.D. Cal. Oct. 23, 2002); Honey v. Dignity Health, No. 2:12-CV-00416-LRH, 2013
   16
        WL 6709953, at *2 (D. Nev. Dec. 18, 2013). In Honey v. Dignity Health, the
   17
        defendant sought terminating sanctions because plaintiff failed to appear for
   18
        deposition. The Court quoted directly:
   19
                 The Ninth Circuit has strictly construed the language of Rule 37(d)…In
   20            Gee v. City of Chicago Public Schools, 2002 U.S. Dist. LEXIS 12734,
                 2002 WL 1559704 (N.D.Ill.2002), a pro se plaintiff refused to appear
   21            for a deposition. Although Defendant agreed to postpone the deposition
                 to give plaintiff more time to determine its propriety, plaintiff stated
   22            that she would not appear at any time. Notwithstanding the plaintiff’s
                 expressed intent not to appear for a deposition at any time, the court
   23            held that plaintiff was not subject to Rule 37(d) sanctions for failing to
                 appear at a deposition that did not actually go forward. The court,
   24            instead, ordered plaintiff to appear for deposition and cautioned her that
                 she would be subject to sanctions, including dismissal of her action, if
   25
        2
   26  Defendant further notes that it has never consented to electronic service of
      discovery documents as required by FRCP (b)(2)(E). As a result, Defendant did not
   27 even receive the actual notice by mail until after the date and time scheduled for
   28 Defendant’s deposition.

                                                    -7-                      Case No. 2:16-cv-06599
        SMRH:4838-6638-4845.1                   DEFENDANT’S OPPOSITION TO MOTION FOR SANCTIONS
Case 2:16-cv-06599-JGB-E Document 106 Filed 10/05/20 Page 12 of 16 Page ID #:1916




    1            she failed to appear. In In re Air Crash at Taipei Taiwan, 2002 U.S.
                 Dist. LEXIS 466, 2002 WL 32155477 (C.D.Cal.2002), the plaintiff
    2            moved for Rule 37(d) sanctions against an officer of the defendant who
                 allegedly failed to appear for his deposition. The scheduled deposition
    3            did not take place on the date noticed, however, and the court found
                 that there was an informal agreement that the deposition would not
    4            proceed while the defendant pursued legal remedies to overturn the
                 court’s order that the deponent appear for his deposition. Relying on
    5            Estrada v. Rowland and Gee, supra, the court held that plaintiff had
                 failed to demonstrate that the witness actually failed to appear before
    6            the officer who was to take his deposition and that sanctions under Rule
                 37(d) were not proper.
    7
                 Applying that standard to the facts of the case, the Honey v. Dignity Health
    8
        court refused to grant sanctions. Similarly here, the record is silent on whether the
    9
        deposition proceeded on September 15, 2020. In fact, Defendant does not know if
   10
        Plaintiff took a non-appearance.
   11
                 Although, Defendant fully intends to have its representative appear for
   12
        deposition; under the law, assuming that Defendant had refused to appear, a non-
   13
        appearance in addition to more egregious conduct is necessary for a Court to issue
   14
        sanctions.
   15
   16            B.       Plaintiff’s Two Cases Do Not Show That Plaintiff Is Entitled To
                          Sanctions
   17
                 The two cases that Plaintiff cites do not establish that Defendant engaged in
   18
        egregious behavior in its production of the corporate representative. These two
   19
        cases involve an express refusal to sit for deposition and serious and persistent
   20
        discovery abuse and violations of court orders that is not present here. In Nat'l
   21
        Hockey League v. Metro. Hockey Club, Inc., 427 U.S. 639, 640–41 (1976), plaintiffs
   22
        continually failed to perform despite several admonitions by the Court and promises
   23
        and commitments by the plaintiffs. Moreover, the action was taken in the face of
   24
        warnings that their failure to provide certain information could result in the
   25
        imposition of sanctions under Fed.R.Civ.P. 37. The Court went so far as to say “[i]f
   26
        the sanction of dismissal is not warranted by the circumstances of this case, then the
   27
   28

                                                    -8-                      Case No. 2:16-cv-06599
        SMRH:4838-6638-4845.1                   DEFENDANT’S OPPOSITION TO MOTION FOR SANCTIONS
Case 2:16-cv-06599-JGB-E Document 106 Filed 10/05/20 Page 13 of 16 Page ID #:1917




    1 Court can envisage no set of facts whereby that sanction should ever be applied.”
    2 63 F.R.D. 641, 656 (1974).
    3            In the other case, the Central District of California found that plaintiff-
    4 deponent was not excused from appearing at his deposition because he had appeared
    5 previously for such a deposition, but it did not take place because he was arrested
    6 when he appeared at the office of defendant’s counsel. Paige v. Consumer
    7 Programs, Inc., F.R.D. 272, 275 (C.D. Cal 2008).
    8            In strong contrast to these two cases and the many others decidedly omitted
    9 by Plaintiff, Defendant has not engaged in violations of the court’s orders that are
   10 due to willfulness or bad faith as is a prerequisite to invoking sanctions on a party.
   11 E.g. Computer Task Group, Inc. v. Brotby, 364 F.3d 1112, 1115 (9th Cir. 2004)
   12 (finding willfulness where defendant “engaged in a consistent, intentional, and
   13 prejudicial practice of obstructing discovery by not complying with repeated court
   14 orders and not heeding multiple court warnings”); Consumer Fin. Prot. Bureau v.
   15 Morgan Drexen, Inc., 101 F. Supp. 3d 856, 868 (C.D. Cal. 2015) (terminating
   16 sanctions are warranted when the disobedient party has, inter alia, “ ‘engaged in
   17 conduct utterly inconsistent with the orderly administration of justice’ ”) (quoting
   18 Wyle v. R.J. Reynolds Indus., Inc., 709 F.2d 585, 589 (9th Cir. 1983)).
   19            Defendant has continually been willing and able to amend its discovery to
   20 Plaintiff’s liking and accommodate Plaintiff’s witnesses, including last minute
   21 requests for new dates and making modifications to how the depositions were
   22 conducted to accommodate their disabilities. (Leimkuhler Decl., ¶ 17.) Defendant
   23 supplemented its responses on three occasions and provided native data on the eve
   24 of these depositions. (Id., ¶ 12.) Defendant remains willing to produce its corporate
   25 representative. In these two cases, there is no indication that the courts would have
   26 issued sanctions based on an inability to coordinate with counsel for Plaintiff or
   27 produce a deponent on two unilaterally set dates.
   28

                                                     -9-                      Case No. 2:16-cv-06599
        SMRH:4838-6638-4845.1                    DEFENDANT’S OPPOSITION TO MOTION FOR SANCTIONS
Case 2:16-cv-06599-JGB-E Document 106 Filed 10/05/20 Page 14 of 16 Page ID #:1918




    1            C.       Plaintiff Does Not Suffer A Prejudice For Failing To Depose A
                          Witness and Default Sanctions Would Be An Extreme Punishment
    2
                 Assuming arguendo that Plaintiff established bad faith conduct (which he has
    3
        not), to establish a request for default sanctions, a court then must weigh several
    4
        factors identified by the Ninth Circuit when analyzing whether dismissal or
    5
        terminating sanctions are justified, or if some lesser sanction is warranted: “ ‘(1) the
    6
        public’s interest in expeditious resolution of litigation; (2) the court’s need to
    7
        manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy
    8
        favoring disposition of cases on their merits; and (5) the availability of less drastic
    9
        sanctions.’ ” Malone v. U.S. Postal Serv., 833 F.2d 128, 130 (9th Cir. 1987).
   10
                 Plaintiff addresses only his prejudice and ignores all other considerations. In
   11
        doing so, he drastically fails to provide support for his Motion.
   12
                 Considering prejudice alone, Plaintiff contends in his Motion that he is
   13
        severely prejudiced because he was unable to take Defendant’s deposition in
   14
        advance of filing the Motion for Summary Judgment or as he prepares for trial. But,
   15
        Plaintiff refused to communicate with counsel for Defendant for the entire month of
   16
        August regarding Defendant’s discovery and scheduling for depositions.
   17
        (Leimkuhler Decl., ¶¶ 10-15.) Then Plaintiff refused to take Defendant’s deposition
   18
        on an available date that is months in advance of trial. (Id., ¶ 18.) Further, Plaintiff
   19
        refused to extend deadlines after he refused to communicate with Plaintiff about
   20
        discovery. (Id., ¶ 18.) Defendant is still willing to make its witness available for
   21
        deposition so that Plaintiff may adequately prepare for trial. (Id., ¶ 19.)
   22
                 Alternatively, the prejudice to Defendant if default sanctions are granted is
   23
        drastic. The Ninth Circuit instructs “[b]efore dismissal, due process concerns
   24
        further require that a relationship exist between the sanctioned party’s misconduct
   25
        and the matters in controversy such that the transgression “threaten[s] to interfere
   26
        with the rightful decision of the case.” Wyle v. R.J. Reynolds Indus., Inc., 709 F.2d
   27
        585, 591 (9th Cir. 1983); see also Phoceene Sous–Marine, S.A. v. U.S. Phosmarine,
   28

                                                   -10-                      Case No. 2:16-cv-06599
        SMRH:4838-6638-4845.1                   DEFENDANT’S OPPOSITION TO MOTION FOR SANCTIONS
Case 2:16-cv-06599-JGB-E Document 106 Filed 10/05/20 Page 15 of 16 Page ID #:1919




    1 Inc., 682 F.2d 802, 806 (9th Cir.1982) (holding default entry violated due process
    2 where the sanctioned party’s deception was wholly unrelated to the merits of the
    3 controversy). Defendant’s conduct in no way warrants sanctions, especially such
    4 extreme sanctions. For these reasons, Plaintiff’s Motion should be denied.
    5            D.       There Are No Grounds For Sanctions, In Any Form
    6            Like with default sanctions, all other proposed sanctions are only appropriate
    7 when there was a failure to comply with a court order and the failure was willful, or
    8 when there was egregious misconduct. None of these circumstances exist, for all of
    9 the reasons stated above. Furthermore, the issue and evidentiary sanctions
   10 Defendants seek—establishing facts for Plaintiff and prohibit Defendant from
   11 opposing Mr. Robles’ claims about the accessibility and costs of remediating the
   12 Website and Mobile Application or supporting any defenses it may raise in this
   13 matter—are so harsh that they are tantamount to default sanctions. Even if sanctions
   14 were warranted (which they are not), they must be limited to whatever is needed to
   15 remedy the particular discovery problem. Plaintiff’s extreme requests extend far
   16 beyond the discovery problems they assert.
   17            The Court may order the deposition of Defendant’s witness as Defendant would
   18 be happy to comply and welcomes the opportunity to try this case on the merits rather
   19 than a disposition resulting from Plaintiff’s bad behavior and a technicality.
   20 IV.        CONCLUSION
   21            The parties have engaged in an extensive, years-long discovery process that
   22 has resulted in the production of several pages of documents (and their native files)
   23 and extensive responses and supplementing of written discovery. Defendant has
   24 acted in good faith, and has been cooperate and willing to meet and confer on all
   25 discovery issues, including the deposition of its client. Only Defendant will be
   26 prejudiced by the proposed sanctions. The Court should deny the Motion and allow
   27 the case to be tried on the merits.
   28

                                                  -11-                      Case No. 2:16-cv-06599
        SMRH:4838-6638-4845.1                  DEFENDANT’S OPPOSITION TO MOTION FOR SANCTIONS
Case 2:16-cv-06599-JGB-E Document 106 Filed 10/05/20 Page 16 of 16 Page ID #:1920




    1 Dated: October 5, 2020
    2                              SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
    3
    4
                                   By                /s/ Gregory F. Hurley
    5                                               GREGORY F. HURLEY
    6
                                             Attorneys for DOMINO’S PIZZA LLC
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                           -12-                      Case No. 2:16-cv-06599
        SMRH:4838-6638-4845.1           DEFENDANT’S OPPOSITION TO MOTION FOR SANCTIONS
